TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00115-CV


Fawn Bruce, Appellant

v.


Texas Department of Protective and Regulatory Services, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT

NO. 2002-0056, HONORABLE JACK H. ROBISON, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N

	It appears that significant confusion existed with regard to the procedures to be
followed concerning finding an appellant indigent for purposes of preparing the appellate record. 
See generally Tex. R. App. P. 20.  Appellant has been found not to qualify for a free record, but has
informed the court that she wishes to prosecute the appeal and needs time to attempt to secure funds
to pay for the record.  Accordingly, we abate this appeal until March 15, 2005.  The record may be
filed at any time and the appeal will be reinstated on the active docket.  Should appellant decide not
to pursue the appeal, a motion to dismiss may be filed at any time.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Filed:   October 8, 2004